Citation Nr: 0843768	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  00-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from April 1974 to January 1980.  
He also had verified active duty for training (ADUTRA) in the 
South Carolina Army National Guard in April 1980, April 1981, 
and May 1982, with verified service in that organization from 
September 1984 to September 1998.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO, in October 2003, but failed to report and 
did not request that the hearing be rescheduled.  As such, 
the Board believes all due process requirements were met with 
regard to his hearing request.

In November 2003, the Board remanded the veteran's case to 
the RO for further development.  In a November 2004 rating 
decision, the RO granted service connection for right knee 
and left ankle disabilities that represented a full grant of 
the benefits sought as to those claims.  In April and 
December 2005, the Board remanded the veteran's case to the 
RO for further development.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a right 
hip disorder related to an event or incident of any period of 
active military service, arthritis of the right hip was not 
compensable disabling within a year of discharge from active 
duty, and there is no evidence of a right hip injury during 
any period of inactive duty for training (IADT).


CONCLUSION OF LAW

A right hip disorder was not incurred in or aggravated by 
active service nor may arthritis be presumed to be so 
incurred, nor is it related to active or inactive duty for 
training.  38 U.S.C.A. §§ 106, 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the veteran in March 2001 and May 2004 of the  
information and evidence needed to substantive and complete a 
claim, to include notice of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain.  The RO did not provide notice of how disability 
ratings and effective dates are determined.  However, as the 
appellant's claim for service connection for a right hip 
disorder is being denied, there is no possibility of 
prejudice.  As set forth herein, no additional notice or 
development is indicated in the appellant's claim.

VA fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate the 
claim and, as warranted by law, affording VA examination.  In 
the April 2005 remand, the Board directed the RO to obtain 
records regarding the veteran from the Social Security 
Administration (SSA) that were received by the RO in May 
2005.  During the pendency of this appeal, some of the 
veteran's service medical records, for his service from 1974 
to 1980, were apparently misplaced.  Pursuant to the Board's 
December 2005 remand, the RO made several requests for the 
missing records and, in a July 2008 memorandum, documented 
its repeatedly unsuccessful efforts to locate these service 
treatment records.  The Board finds that further efforts to 
locate the records would be futile.  The Board is mindful 
that, in a case such as this, where some service medical 
records are unavailable, there is a heightened obligation to 
explain our findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that some 
of the veteran's service medical records are unavailable, the 
appeal must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.  

The case law does not, however, lower the legal standard for 
proving a claim for service connection but, rather, increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Accordingly, the Board finds that the requirements under the 
Veterans Claims Assistance Act of 2000 (VCAA) have been met.  
Quartuccio v. Principi, 16 Vet. App. 182 (2002).  There is no 
evidence that additional records have yet to be requested, or 
that additional examinations are in order.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records and examination reports, dated from 1998 to 2004, and 
a lay statement.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims files shows, or fails to show, 
with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of active duty, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).  While the disease need not 
be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ADUTRA or injury incurred or aggravated by 
IADT.  38 U.S.C.A. §§ 101(24), 1110, 1131, 106; 38 C.F.R. § 
3.6.  Under 38 U.S.C.A. § 101(22) (a) and (c), ADUTRA means, 
in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

Thus, with respect to the appellant's National Guard service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ADUTRA or injury incurred or aggravated while 
performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 38 
C.F.R. §§ 3.6, 3.303.

An injury or disease incurred during active service will not 
be deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol.  38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).

As noted above, given that some of the veteran's service 
treatment records are unavailable, judicial case law 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
appellant; however, a grant of service connection for a right 
hip disorder requires an etiological link between the claimed 
in-service injury and the currently claimed disability.

In his August 1999 claim, the veteran said that his right hip 
joint had worn out and referenced his medical records.

In the May 2000 rating decision, the RO said that "[t]here 
was no evidence of any complaints or treatment for a right 
hip condition in the service medical records".

National Guard medical records indicate that, when examined 
for enlistment in September 1984, a right hip disorder was 
not noted and the veteran was found qualified for enlistment.  
A right hip disorder was neither noted during an August 1988 
service examination, nor at a July 1992 examination when he 
denied having joint pain.  In July 1992, he stated that his 
health was good, a right hip abnormality was not noted on 
examination, and the appellant was qualified for retention.  
A right hip abnormality was also not noted during a December 
1994 service examination.

National Guard treatment records include a July 21, 1997 
clinical record indicating that the veteran complained of 
right hip pain.  Examination findings revealed a full range 
of motion with no crepitus and a stable right hip.  The 
assessment was right hip strain.  When seen three days later, 
on July 30, 1997, the record describes complaints of right 
hip pain with an assessment of right hip pain/adductor 
strain.  

On a report of medical history completed in December 1997, 
the veteran checked yes to having a history of swollen or 
painful joints but the doctor noted that this complaint 
related to a prior right hand disorder, and a right hip 
disorder was not diagnosed.

A May 1998 private radiology report of a magnetic resonance 
image (MRI) of the veteran's hips reflects his history of 
right hip pain down to his right knee for the prior six 
months.  The pertinent impression was bilateral avascular 
necrosis of both hips, right much greater than left.

May 1998 records from Robert A. Dameron, M.D., note a history 
of avascular necrosis as well as a history of alcohol use.  

July 1999 treatment records from James R. Roberson, M.D., 
indicate that the veteran gave a history of progressive right 
hip pain for the prior two years with no insinuating trauma.  
It was noted that x-rays and MRIs showed bilateral 
osteonecrosis with a large infarct and some collapse on the 
right.  

In a signed statement received in November 1999, J.S., a 
service comrade, said that the veteran was unable to pass 
physical fitness test due to his leg and the injury was 
possibly due to running.

A December 1999 examination report from Lary Korn, D.O., 
indicates that the veteran was initially evaluated for hip 
pain in 1998 and believed he had some discomfort dated as far 
back as ten years earlier.  Dr. Korn diagnosed osteonecrosis 
of hip joints by history.

In January 2000, the SSA found the veteran to be totally 
disabled and unable to work due to avascular necrosis of both 
hips.  

In June 2002, J. David deHoll, M.D., an orthopedist, examined 
the veteran in conjunction with the SSA disability claim.  
According to this report, the veteran said he was in good 
health until approximately 1999 when he experienced 
progressive bilateral hip pain.

In June 2004, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records, could find 
no documentation of a right hip injury in service, but noted 
that the veteran had since developed arthritis in his right 
hip.  The veteran gave a history of initial right hip pain in 
the National Guard sometime between 1980 and 1996 but the VA 
examiner indicated that there were no service records from 
the veteran's National Guard service to verify the veteran's 
history.  Upon clinical examination, the diagnosis was right 
hip degenerative joint disease.

A November 2004 VA medical report indicates that the 
veteran's medical records were "thoroughly" reviewed prior 
to and during the examination by another physician.  This VA 
examiner noted the July 1997 diagnosis of right hip strain, 
reviewed the June 2004 clinical findings and the veteran's 
subjective complaints, and "wholly" concurred with the June 
2004 examiner.  According to the November 2004 VA examiner, 
based on the diagnosis at the time of the veteran's injury in 
1997 of right hip strain, there was no basis of proof or 
medical evidence to suggest that a right hip muscular strain 
could lead directly or secondarily to arthrosis of the right 
hip.  The VA examiner found no reference to collaborate a 
significant injury to the right hip that would predispose the 
vetran to arthrosis of the right hip in a premature fashion.  
In the VA examiner's opinion, it was less likely that a 
strain muscle in the right hip in 1997 would be directly 
related to intraarticular pathology of the right hip at this 
time.

The veteran has contended that service connection should be 
granted for a right hip disorder.  Although the veteran has 
avascular necrosis or degenerative joint disease of the right 
hip, no competent medical evidence has been submitted to show 
that this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
musculoskeletal system was normal on separation from active 
service and the first post service evidence of avascular 
necrosis dates from May 1998, more than 18 years after the 
veteran's separation from active service.  Nor is there any 
objective evidence of a right hip injury during a period of 
IADT.

The veteran has also given examiners conflicting information 
regarding the onset of his right hip pain.  In July 1999 and 
June 2002, the veteran told Drs. Roberson and de Holl, that 
his right hip pain started in approximately 1997 or in 1999, 
respectively, but, in December 1999, he told Dr. Korn that 
his discomfort began approximately ten years earlier.  
However, in June 2004, the veteran told the VA examiner his 
hip pain started between 1980 and 1996.  

Significantly, in November 2004, a VA examiner, opined that, 
based on the diagnosis at the time of the veteran's injury in 
1997 of right hip strain, there was no basis of proof or 
medical evidence to suggest that a right hip muscular strain 
could lead directly or secondarily to arthrosis of the right 
hip.  This VA examiner said that he found no reference to 
collaborate a significant injury to the right hip that would 
predispose the vetran to arthrosis of the right hip in a 
premature fashion.  In the VA examiner's opinion, it was less 
likely that a strain muscle in the right hip in 1997 would be 
directly related to intraarticular pathology of the right 
hip.  In short, no medical opinion or other medical evidence 
relating the veteran's right hip disorder to active service 
or any incident of active or inactive duty for training has 
been presented.

The veteran does not meet the burden of presenting evidence 
as to medical cause and effect, or a diagnosis, merely by 
presenting his own, and other lay statements, because as 
laypersons they are not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., difficulty hearing.  Cf. 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus his and his 
friend's statements regarding causation are not competent.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he or his friend have had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed right hip disorder.

Here, there is no competent medical evidence to provide a 
nexus between any in-service injury or disease and the 
conditions that caused and contributed to his currently 
claimed right hip disorder.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for a right hip disorder.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board notes that a January 2000 record indicates 
that the SSA found the veteran suffering from avascular 
necrosis of both hips and held him to be disabled since June 
1999.  While the Board recognizes the disabling nature of the 
veteran's hip disability, the SSA decision is not considered 
sufficient to overcome the objective evidence of record as to 
the origin of the veteran's right hip disorder.  


ORDER

Entitlement to service connection for a right hip disorder is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


